DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed November 3, 2020 via preliminary amendment. Claims 4-6 are currently pending. Claims 1-3 have been cancelled and claims 4-6 are newly presented.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5 of U.S. Patent No. 10,860,643 B2 (hereinafter “the ‘643 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 4 of the present application is taught by claim 1 of the ‘643 patent.
Claim 5 of the present application is taught by claim 3 of the ‘643 patent.
Claim 6 of the present application is taught by claim 5 of the ‘643 patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 6 is/are rejected under 35 U.S.C. 101, based upon consideration of all the relevant factors, because the claimed invention is directed to non-statutory subject matter.  Applicant does not include any language in the specification providing any further guidance or definition to the term “nonvolatile medium” for purposes of determining whether it is a statutory medium. Therefore, the broadest reasonable interpretation of the claim covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable medium.  A transitory medium, such as a signal, is not a process, machine, manufacture, or composition of matter.  See, In re Nuijten, 500 F. 3rd 1346 (Fed. Cir. 2007).  Therefore, claim 6 is directed to non-statutory subject matter.  See also, Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (2010), available at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf.

Examiner’s Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the 
Examiner further notes that the claims below recite a “medical image”. The type of image carries little to no functional weight. Any image content with similar functionality regarding the region of interest is applicable and the fact that it is a “medical” image is patentably immaterial.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6Bhatt (U.S. Publication No. 2013/0016255; hereinafter “Bhatt”) and further in view of Hisanaga et al. (U.S. Publication No. 2013/0253953; hereinafter “Hisanaga”).
As per claim 4, Bhatt teaches a terminal, comprising: a processor; and a non-transitory memory having stored thereon executable instructions, which when executed, cause the processor (See Bhatt paras. [0088] and [0097-98]) to perform:
displaying first thumbnail images including [first regions of interest], respectively, on a screen of a display, [each of the first regions of interest having a predetermined similarity to a region of interest of a medical image to be interpreted], the first thumbnail images displayed on the screen of the display being first sizes, respectively (See Bhatt Fig. 3A and paras. [0029-30], [0053-55], and [0058]: can select a specific feature of the images, such as faces, and multiple images can be displayed in panels of the same size); and
after receiving an enlargement instruction, displaying second thumbnail images corresponding to the first thumbnail images, respectively, on the screen of the display by replacing the first thumbnail images displayed on the screen of the display with the second thumbnail images, the second thumbnail images displayed on the screen of the display being second sizes, respectively, each of the first sizes being same as the corresponding one of the second sizes, wherein the second thumbnail images displayed on the screen of the display include [second regions of interest], respectively, the [first regions of interest] corresponding to the [second regions of interest], respectively, each of a size of the [second regions of interest] is bigger than the corresponding one of the [first regions of interest] (See Bhatt Figs. 3A-3C and paras [0058-59]: user can zoom/enlarge a first person’s face in an image that is shared across the panels. After the initial zoom level, the panel stays the same size but the feature of interest is zoomed in accordingly within each individual panel).
 first regions of interest… each of the first regions of interest having a predetermined similarity to a region of interest of a medical image to be interpreted. Additionally, while Bhatt zooms on the identified feature across all thumbnails, Bhatt does not explicitly teach second regions of interest as claimed.
Hisanaga teaches these limitations of the claim (See Hisanaga Figs. 4, 5, and paras. [0055-57], [0062-63], and [0068-72]: areas of interest within images to be compared and returned using a degree of similarity with the highest degrees of similarity displayed as thumbnails. These areas of interest are what are being equated to the identifying features of the images of Bhatt).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the focal features of Bhatt with the regions of interest of Hisanaga. One would have been motivated to combine these references because both references disclose identifying similar content within images and Hisanaga enhances the user experience of Bhatt by allowing the user to easily identify other features in specific shapes/areas of the image, expanding upon the functionality of Bhatt using a common way to identify parts of an image.

As per claim 5, the claim is directed to a method implementing the same features as the terminal of claim 4 and is rejected for at least the same reasons therein.

As per claim 6, the claim is directed to a medium implementing the same features as the terminal of claim 4 and is rejected for at least the same reasons therein.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhu et al. (U.S. 2012/0320083) discloses an interactive image viewer to simultaneous inspect multiple images from multiple patients.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2142